Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 17/071503 application filed on 10/15/20.
Claims 1-20 are pending and have been fully considered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross reference to related applications paragraph should be updated to include the patent number for application 16/690326.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 15 recite “a lid lock”, however it is unclear where in the claimed composter a lid lock would be used as no “lid” is claimed. For the sake of examination it will be assumed the lid is the claimed door. Claims 5-9 and 16-18 depend from claims 4 & 15 and incorporate all limitations of the base claim, therefore they contain the same issues.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-3, 14 recite further limitations of the claimed trim bezel “when in place”. However, the independent claims 1 & 13 do not recite the trim bezel is optional or removable. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELGADO (US 2015/0031123), further in view of MILLER (US 4753367).
With respect to claim 1, 10, 13, DELGADO discloses a composting device comprising a cabinet (housing) with an interior, an opening in a top wall (end wall) of the cabinet (access opening) that exposes the interior of the cabinet; a chamber (bin) inside the cabinet and having an opening adjacent the opening in the top wall (fill opening in communication with access opening);  a cover (door) pivotally mounted for movement between open or closed positions (selectively moveable between open/closed positions) and a horizontal wall (trim bezel) integrated in the cabinet top wall (end wall) in communication with the opening (0013-0016, 0019, Figure 1, 6), but does not explicitly disclose a trim bezel comprising a vertical portion or it being located between the door and access opening.
However, MILLER discloses a waste basket formed as a container with bottom and side walls (housing) with a lid pivotally mounted to cover the open end (door over access opening) and underneath the lid a bezel (trim bezel) disposed on the upper rim of the container (aligned with access opening, between door and access opening) (Column 2, lines 4-40, Column 3, lines 25-64, Figure 2) in which the bezel has a depending leg portion that is perpendicular to the horizontal seat portion (vertical portion) (Column 3, lines 56-64, Fig. 7) and grips in the form of upwardly extending flanges (vertical portion) on opposite sides of the bezel (Column 4, lines 31-37, Fig. 7 & 9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device with trim bezel of DELGADO to include the bezel with vertical portions located between the door and access opening as taught by MILLER because such a construction allows for holding an inner liner in place and blocks the edge of the liner from view to provide a neat appearance (Column 3, line 65-Column 4, line 7) and allows a user to lift with his fingers when raising the bezel (Column 4, lines 31-37). 
With respect to claim 2-3, 14, DELGADO discloses the access opening defines a surface upon which the trim bezel is received and flush with (Fig 1). 
With respect to claims 11-12, 20, DELGADO discloses the composter is formed of a rigid and durable material such as steel, a metal alloy, or a hardened polymer composite material (0014) but doesn’t explicitly disclose the material is dishwasher safe at high temperatures, low friction with a static friction coefficient of less than 0.3. However, it is well known that metals such as steel have a very high melting point and would inherently be capable of withstanding temperatures greater than 65 degrees Celsius for at least 180 minutes (dishwasher safe). Additionally, it would have been obvious to one having ordinary skill in the art to choose a material with the claimed features, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 19, MILLER discloses both the lid (door) and bezel are separately mounted on the container (therefore the device is capable of having the bezel removed) (Column 4, lines 38-Column 5, line 20). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device with trim bezel of DELGADO to include the bezel and the lid being separately attached to the container such that one is capable of removing the bezel as taught by MILLER because such a construction allows for a bezel that is easy to move to desirable positions and provides for a simple construction (Column 6, lines 18-30). 
Claims 4-9, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELGADO (US 2015/0031123), further in view of MILLER (US 4753367) as applied above and further in view of YANG (US 2013/0248532).
With respect to claim 4, 15 neither DELGADO or MILLER explicitly disclose a lid lock. However, YANG discloses a trash receptacle comprising a locking member configured to secure the lid in the closed configuration (lid lock)(0010). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of DELGADO to include the lid lock as taught by YANG because it secures the lid in the closed configuration and inhibits the lid from moving to the open configuration (0010). 
With respect to claim 5, 9, 16, 18, DELGADO discloses a control for controlling operation of the composter that is operably coupled to the fan or motor or sensors (0015, 0038-41). 
With respect to claim 6, 17, DELGADO discloses the composter comprises a motor (0028).
With respect to claim 7, DELGADO discloses the composter comprises a sensor (0037).
With respect to claim 8, DELGADO discloses the composter comprises a fan (0032).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10501381 and claims 1-20 of U.S. Patent No. 10822289. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 1, 13 of the instant application are found in at least claim 1 of each patent. The difference lies in the fact that the patent claims include more elements and is thus much more specific. Thus the invention of claims 1-20 of the patent is in effect a "species" of the "generic" invention of the present application. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Circ. 1993). Since claims 1-20 are anticipated by the claims of the patent, they are not patentably distinct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799